Title: From George Washington to Major General Israel Putnam, 13 August 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Bucks County [Pa.] 13th Augt 1777

I have your favr of the 11th with Copy of a Letter from Govr Trumbull, by which I am pleased to find that he so readily complies with the requisition for a Body of Militia. I have a letter from Govr Clinton, in

which he informs me that instead of five hundred Men he shall order Eight hundred to Fort Montgomery and that neighbourhood. Mine to you of the 11th gives you my opinion fully as to the part you are to act in regard to sending Parties down towards Kingsbridge. Genl Clinton writes me that his Militia are engaged to the 1st of November, if those from Connecticut or a sufficient number are engaged for such certain length of time that you can depend upon their not leaving you suddenly, I think you may safely spare Livingstons and Cortlands Regiments to reinforce the northern Army. If you conclude to do it, the sooner they are sent up the better—I have heard nothing more of the Fleet since I wrote to you last, only that the Account of their being to the Southward seems confirmed. I am &c.

P.S. It will probably be a Satisfaction to Govr Trumbull to know that the Fleet are to the Southward, you will therefore please to inform him.

